878 F.2d 1447
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Lynette ROGERS, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 89-1169.
United States Court of Appeals, Federal Circuit.
June 16, 1989.Rehearing Denied July 25, 1989.Suggestion for Rehearing In Banc Declined Aug. 15, 1989.

Before FRIEDMAN, NIES and ARCHER, Circuit Judges.
PER CURIAM.


1
Lynette Rogers appeals from the judgment of the United States Claims Court dismissing her complaint.  In its Opinion and Order, 15 Cl.Ct. 692 (1988), the Claims Court considered each of Rogers' claims for damages and other relief resulting from her dismissal by the Veterans Administration.  We have carefully reviewed all of the arguments presented by Rogers and are not persuaded that the Claims Court erred in its determination and analysis of the several claims presented.  Accordingly, we affirm the Claims Court on the basis of its Opinion and Order.